 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 DAVID PARKER,                                        Case No.: 2:17-cv-02892-APG-NJK

 4         Plaintiff                                   Order Granting Motions to Dismiss

 5 v.                                                            [ECF Nos. 18, 26]

 6 JOSEPH LOMBARDO, et al.,

 7         Defendants

 8        Defendant Clark County moves to dismiss. ECF No. 18. Defendants Naphcare, Inc. and

 9 Eric Lopez also move to dismiss. ECF No. 26. Plaintiff David Parker did not oppose either

10 motion. I therefore grant them as unopposed. See LR 7-2(d).

11        IT IS THEREFORE ORDERED that defendant Clark County’s motion to dismiss (ECF

12 No. 18) is GRANTED.

13        IT IS FURTHER ORDERED that defendants Naphcare, Inc. and Eric Lopez’s motion to

14 dismiss (ECF No. 26) is GRANTED.

15        DATED this 26th day of June, 2019.

16

17
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
